‘ADMINISTRATIVE INSPECTION OF

Case 1:19-mc-00653 Document1 Filed 11/15/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND ———__ FILED)
‘ LS
Mise
IN THE MATTER OF THE

"S" (9_G@5B NOV 15 ag4g

)

)
BECKMAN’S GREENE STREET )
PHARMACY ) CLERKUA. OSTREF COURT
686 GREENE STREET, ) whan
CUMBERLAND, MARYLAND 21502 )

APPLICATION AND AFFIDAVIT FOR ADMINISTRATIVE
WARRANT UNDER THE CONTROLLED SUBSTANCES ACT, 21 U.S.C. § 880(d)

1. This affidavit seeks an administrative inspection
warrant, pursuant to the Controlled Substances Act, 21 U.S.C.
§§ 880 et seg., of the current place of business of Beckman’s

Greene Street Pharmacy, located at 686 Greene Street, Cumberland,

 

Maryland 21502 (“Beckman’s” or the “Controlled. Premises”).
Pursuant to 21 U.S.C. § 880(b) (1), the purpose of this inspection
is to verify the correctness of controlled substance inventories,
records, reports, and other documents required to be kept under
the Controlled Substances Act and to protect the public health and
safety. |

2. 21 U.S.C. § 880(d) (1) provides:

Any judge of the United States or of a State court
of record, or any United States magistrate judge, may,
within his territorial jurisdiction, and upon proper
oath or affirmation showing probable cause, issue
warrants for the purpose of conducting administrative
inspections authorized by this subchapter or regulations
thereunder, and seizures of property appropriate to such
inspections. For the purposes of this section, the term .
“probable cause” means a valid public interest in the
effective enforcement of this subchapter or regulations
thereunder sufficient to justify administrative
inspections of the area, premises, building, or
Case 1:19-mc-00653 Document1 Filed 11/15/19 Page 2 of 8

conveyance, or contents thereof, in the circumstances
specified in the application for the warrant.

Based on the facts set forth as follows, I believe there is
probable cause! for the requested warrant.

3. That the Affiant, Daishelle M. Carrington, is a duly
appointed Diversion Investigator of the Drug = Enforcement
Administration (DEA), United States Department of Justice,
assigned to the Baltimore, Maryland District Office.

4. That in July 2009 the Affiant was hired by the DEA, and
during her employment with the DEA, has received training in the
manufacture, distribution, and dispensation of controlled
substances, including those controlled substances dispensed
through registered pharmacies, and the corresponding records and
inventories that are required pursuant to the Comprehensive Drug
Abuse Prevention and Control Act of 1970 (Public Law 91-513).

5. That pursuant to 21 U.S.C. §§ 878 (a} (2) and
880(b) (1), (2), and (3), and 21 Code of Federal Regulations (C.F.R.)
Appendix to Subpart R, the Affiant is authorized to execute
administrative inspection warrants to inspect controlled premises
of persons and firms registered under the Controlled Substances

Act, to inspect and verify the correctness of all records, reports,

 

1 Probable cause in the traditional criminal-law sense is not
required to support the issuance of an administrative inspection
warrant. See, e.g., United States v. Nechy, 827 F.2d 1161, 1163-
64 (7th Cir. 1987); United States v. Merkosky, No. 1:02-cr-00168,
2008 WL 5169640, at *15 (N.D. Ohio Dec. 39, 2008).

2
‘Case 1:19-mc-00653 Document1 Filed 11/15/19 Page 3 of 8

and other documents required to be kept or made under 21 U.S.C.
§ 827, and 21 C.F.R. §& 1304.01. Specifically, the Controlled
Substances Act authorizes the DEA to conduct administrative
inspections to: (1) inspect and copy records, reports, and other
documents required to be kept or made under the controlled
Substances Act; (2) inspect the controlled premises, all pertinent
equipment, drugs, and other substances or materials, containers,
and labeling found therein (including records, files, papers,
processes, controls, and facilities) appropriate for verification
of the records, reports, and documents, or otherwise bearing on
the Controlled Substances Act; and (3) inventory the stock of any
controlled substance and obtain samples of such substance. See 21
U.S.C § 880(b) (3).

6. That certain prescription drugs, such as narcotics,
stimulants, depressants, hallucinogens, and anabolic steroids are
scheduled substances under the Controlled Substances Act. Drugs
and other substances that are considered controlled substances
under the CSA are divided into five schedules {I, II, Tit, IV, and
V). Substances are placed in their respective schedules based on
whether they have a currently accepted medical use in treatment in
the United States and their relative abuse potential and likelihood
of causing dependence when abused.

7. That Beckman’s is registered under the provisions of the

Controlled Substances Act and has been assigned DEA Registration
Case 1:19-mc-00653 Document1 Filed 11/15/19 Page 4 of 8

Number AB1650678, authorized to handle controlled substances in
Schedules II-V, and is conducting business at 686 Greene Street,
Cumberland, Maryland 21502.

8. That the said place of business located at 686 Greene
Street, Cumberland, Maryland 21502 is a controlled premises within
the meaning of 21 U.S.C. § 880(a)(1) and (2), and 21 C.F.R.
§ 1316.02(c){1) and (2). As such, Beckman’s must keep complete
and accurate records of all controlled substances received, sold,
prescribed, dispensed, purchased, delivered or otherwise disposed
of pursuant to 21 U.S.C. § 827 and 21 C.F.R. §§ 1304.01 et seq. on
the Controlled Premises, and the inspection of the Controlled
Premises is designed to ensure compliance with the Controlled
Substances Act and its regulations.?

9. The DEA operates the Automation of Reports and
Consolidated Orders System (“ARCOS”), a drug reporting system

through which DEA-registered manufacturers and distributors report

 

2 The Controlled Substances Act provides for the inspection of
items such as records, files, and papers, the maintenance of which
is not required under the Controlled Substances Act, but which is
appropriate for the verification of the requirements of the
Controlled Substances Act. Seé 21 U.S.C. 8 880(b) (3) {(B). Although
the Controlled Substances Act does not explicitly provide for
copying of items listed under 21 U.S.C. & 880(b) (3) (B), the Affiant
requests that the Court authorize the copying (and seizure if
necessary for copying) such items to verify appropriately the
records that must be kept under 21 U.S.C. § B80(b) (3) (A). Further,
if the relevant items are to be copied at the same time, it will
allow DEA to more quickly, efficiently, and thoroughly inspect the
Controlled Premises, and minimize disruption of pharmacy business.
Case 1:19-mc-00653 Document1 Filed 11/15/19 Page 5 of 8

the sale or distribution of Schedule I, Schedule II, and Schedule
III controlled substances. A review of the ARCOS database reveals
that Beckman’s ranks among the highest purchasing pharmacies of
certain opioids in Baltimore DEA’s area of responsibility (which
covers the entire State of Maryland except for Montgomery, Prince

George’s, Charles, St. Mary’s, and Calvert counties) in the

previous few years, including:

    

 

 

 

 

 

 

 

 

 

2019 Oxymorphone II “10,100 #4
Oxycodone IT 295,100 #10

Hydrocodone IT 53,250 #18

2018 Buprenorphine III 154,916 #3
_ Oxycodone IT 346,800 #18
Hydrocodone II 82,280 #14

2017 Buprenorphine III 70,686 #19
oxymorphone II 27,960 #4

 

 

 

 

 

 

 

10. Finally, the DEA has never inspected the Controlled
Premises. Courts “have held that there is probable cause to issue
a warrant if the warrant affidavit alleges ... that the regulated
pharmacy has never previously been inspected ....”% In re Searches
& Seizures Conducted on Oct. 2, & 3, 1980, 665 F.2d 775, 777 (7th

Cir. 1981); see also United States v. Osborne, 512 F. Supp. 413,

414 (E.D. Tenn. 1980).
Case 1:19-mc-00653 Document1 Filed 11/15/19 Page 6 of 8

11. That the Affiant further states that in view of the
foregoing circumstances, the inspection contemplated herein is
requested to protect the public health and safety, and results
from a valid public interest in the effective enforcement of the
Controlled Substance Act and implementing regulations.

12. The Affiant further states that the inspection will be
conducted between the hours of 8:00 a.m. and 7:00 p.m., Monday
through Friday, and that the Investigator's credentials will be
presented to the registrant, and that the inspection will begin as
soon as practicable after the issuance of the warrant and will be
completed with reasonable promptness and that the warrant will be
returned within ten (10) days.

13. The Affiant further states that, pursuant to 21 U.S.C.
§ 827, and 21 U.S.C. § 880(b) (3) (A), the inspection will extend to
the inspection and copying of inventories (perpetual and
biennial), records, reports, prescriptions, order forms, invoices,
files {co include electronically stored or computerized records
and files), and other documents required to be kept, and to the
inspection of all other things herein, including records, files,
and paper appropriate for verifying the records, reports, and
documents required to be kept under or otherwise related to
compliance with the Controlled Substances Act, including ordered
material drug lists of supplies and suppliers, DEA Form-41s, 106s,

and 222s, prescriptions, computerized records of purchase and

6
Case 1:19-mc-00653 Document1 Filed 11/15/19 Page 7 of 8

distribution, and to the extent not covered by the foregoing, all
prescriptions and other. records which refer to or relate to the
receipt, dispensation, administration, or distribution | of
controlled substances.

14, The Affiant further states that, pursuant to 21 U.S.C.
§ 880(b) (3) (B), the inspection will extend to the inspection and
copying (where applicable and if authorized) of the Controlled
Premises, equipment, drugs, containers, and labeling, and all
other things in the Controlled Premises including records, files,
and papers, processes, controls, and facilities appropriate for
the verification of compliance with the Controlled Substances Act
such as written and electronic correspondence regarding
maintenance of inventories, theft or loss reports, communications
related to Beckman’s compliance with the Controlled Substances
| Act, written policies procedures and training regarding
maintenance of inventories, perpetual and biennial inventories,
internal audits, and manuals or written material describing
computer programs or other procedures used by Beckman’s to maintain
inventories of controlled substances appropriate for the
verification of the records, reports, and documents required to be
kept under or otherwise related to compliance with the Controlled
Substances Act.

15. The Affiant will be accompanied by one or more

Investigators who are employees of the Attorney General authorized
 

 

Case 1:19-mc-00653 Document1 Filed 11/15/19 Page 8 of 8

to conduct administrative inspections and one or more DEA Diversion
Task Force Officers assigned to the Baltimore District Tactical
Diversion Squad or a Mobile Diversion Team. A return will be made
to this Magistrate upon the completion of the inspection. The
Affiant further states that she has verified and has knowledge of

the facts alleged in this affidavit, and that they are true to the

best of her knowledge.

 

Daishelle M. Carrington
Diversion Investigator
Drug Enforcement Administration

Sworn to before me and subscribed
In my presence on this {x Téeay of
November Z 2019.

United States Magistrate Judge
District of Maryland
